WILLIAMS, Judge,
concurring in part and dissenting in part.
I agree with my brethren in holding that the trial court clearly erred in finding plaintiff partially at fault and in proportionally reducing his damage award. I disagree, however, with the readjustment of the quantum.
I initially disagree with their alteration of the quantum of the award due to the inconsistency in its breakdown. The readjustment of the award as to past lost wages, without readjusting it for future lost wages, appears to be logically and legally inconsistent.
If the appellate alteration of the jury award had been for the reason of plaintiff’s pain and suffering rather than for the reason of past lost wages without providing for future lost wages, I would have found *201the basis for the increase sounder than that of the present award. My principal disagreement with the altered award, however, would have remained as it is founded upon the belief that the jury award is legally acceptable and should therefore stand.
Although the award may appear to be unusual, as there are no answers to interrogatories to clarify the reasoning that the jury used in determining the quantum, I would be reluctant to reverse as there may have been a number of factors involved in the jury’s reasoning such as the credibility of the parties, etc.
For the foregoing reasons, I respectfully concur in part and dissent in part.